Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 1 of 24 Page ID #:187




                                                                   8/12/2020
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 2 of 24 Page ID #:188
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 3 of 24 Page ID #:189
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 4 of 24 Page ID #:190
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 5 of 24 Page ID #:191
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 6 of 24 Page ID #:192
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 7 of 24 Page ID #:193
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 8 of 24 Page ID #:194
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 9 of 24 Page ID #:195
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 10 of 24 Page ID #:196
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 11 of 24 Page ID #:197
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 12 of 24 Page ID #:198
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 13 of 24 Page ID #:199
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 14 of 24 Page ID #:200
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 15 of 24 Page ID #:201
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 16 of 24 Page ID #:202
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 17 of 24 Page ID #:203
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 18 of 24 Page ID #:204
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 19 of 24 Page ID #:205
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 20 of 24 Page ID #:206
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 21 of 24 Page ID #:207
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 22 of 24 Page ID #:208
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 23 of 24 Page ID #:209
Case 2:19-cv-10116-ODW Document 17 Filed 08/12/20 Page 24 of 24 Page ID #:210
